DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 21-32 is the inclusion of the limitations of, as claimed in the combination:
counter logic to cause the output logic to output modified control data packets to a fluid ejection controller of a fluid ejection device.
The primary reason for the allowance of claims 33-37 is the inclusion of the method steps of, as claimed in the combination:
receiving, by output logic, control data packets, each control data packet including a set of primitive data bits and a set of random bits; and outputting, by output logic, modified control data packets to a fluid ejection controller of a fluid ejection device.
The primary reason for the allowance of claims 38-40 is the inclusion of the limitations of, as claimed in the combination:
counter logic to cause the first output logic component to output modified control data packets to a fluid ejection controller of a fluid ejection device, and to cause the second output logic component to output an output clock signal to the fluid ejection controller.
U.S. 6,102,510 to Kikuta et al. discloses a random data generating circuit generating time-division drive bit selecting data. Kikuta et al. at least does not disclose counter logic to cause output logic to output modified control data packets.
U.S. 20120236056 A1 to Ito discloses a random number generator 152 to indicate whether or not a non-image dot is formed at a point in time within a non-image data forming period. Pre-ejection data generated by the random number is adjusted to keep a non-image dot and the ink from overlapping each other so that the non-image dots are not noticeable. However, Ito does not use counter logic, or disclose a data packet including primitive data bits and random bits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896